       Case 1:20-cr-00118-SPW Document 35 Filed 04/16/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,               CR 20-118-BLG-SPW


                       Plaintiff,

          vs.                            ORDER


 JENNIFER LEE ADAMS,

                       Defendant.




     Pending before the Court is the motion ofthe United States of America to

dismiss the indictment without prejudice(Doc. 34). For good cause being shown,

     IT IS HEREBY ORDERED that the indictment in the above-captioned

case is DISMISSED WITHOUT PREJUDICE.


     IT IS FURTHER ORDERED that the trial in the above matter presently

set for Monday, May 24,2021 at 9:00 a.m. is VACATED and all pending motions

are DENIED as moot.
Case 1:20-cr-00118-SPW Document 35 Filed 04/16/21 Page 2 of 2
